Citation Nr: 1804800	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-20 651A		DATE
		

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder bursitis (previously evaluated as left shoulder condition).

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


ORDER

The appeal of a rating in excess of 20 percent for left shoulder bursitis is dismissed.


FINDING OF FACT

During the April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal of a rating in excess of 20 percent for left shoulder bursitis.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of a rating in excess of 20 percent for left shoulder bursitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from May 2000 to December 2006, including service in Iraq.  His decorations include a Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The September 2011 decision continued a 10 percent rating for left shoulder bursitis and continued a 50 percent rating for PTSD, and the October 2014 decision denied entitlement to a TDIU.

In April 2014, during the pendency of appeal, the RO also granted a 20 percent rating for left shoulder bursitis, effective August 18, 2010, which constitutes a partial grant of the benefits sought on appeal.

In April 2017, the Veteran testified in a Board hearing before the undersigned at the RO and the transcript is of record.  

The issues of a rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Dismissal of left shoulder issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his April 2017 Board hearing that he wished to withdraw the claim for an increased rating, in excess of 20 percent, for the left shoulder bursitis.  The Veteran's representative was with him in the hearing, and the Veteran stated that he understand that nothing further was going to happen on the claim once he withdrew it.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

The Veteran was most recently examined for this disability in September 2010, and there is evidence that his PTSD has potentially increased in severity since that time.  In the September 2010 VA examination, the Veteran's symptoms included irritable and anxious moods, sleep impairment, nightmares, difficulty with concentration, avoidance behaviors, hypervigilance, intrusive thoughts, exaggerated startle response, and emotional numbing.  He denied having suicidal or homicidal ideation, and the examination report is silent for mention of any obsessive habits.  In the April 2017 Board hearing, however, the Veteran indicated that although he did not intend to act on his thoughts, he had suicidal and homicidal ideations.  He also reported having obsessive behaviors, including pulling his eyebrows, writing things down obsessively that he is reading, and turning his house into his "little fortress."  Thus, due to evidence of potentially worsening symptomatology, as well as the eight years since the last examination, the Board finds a new VA PTSD examination is necessary.

On remand, updated VA treatment records should also be obtained.

With regard to the issue of entitlement to a TDIU, any decision on the increased rating claim being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from June 2017 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD.  The examiner should review the claims file and should note that review in the report. 

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

3.  After completing the above, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Christopher Loiacono



Department of Veterans Affairs


